Citation Nr: 1744048	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  16-38 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease and bronchitis, to include as due to asbestos exposure.

2.  Entitlement to service connection for cause of death.

3.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to February 1959.  He died in April 2016.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2016 and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was previously remanded in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in April 2016.  At the time of his death, he had a claim pending for service connection for chronic obstructive pulmonary disease and bronchitis, to include as due to asbestos exposure.  In July 2016, the Veteran's widow was substituted as the appellant in his place.

In March 2017, a VA Form 9 was received, in which the appellant indicated that she desired a videoconference hearing before a Veterans Law Judge.  In July 2017, the Board remanded the claim to schedule the appellant for a videoconference hearing.  To date, the record does not reflect that the appellant has been scheduled for a videconference hearing.  In fact, the August 2017 VA Form 8 indicated that, "BVA Video Hearing requested - to be placed on docket" and remarked that the case was remanded for a video hearing.  As such, the evidence reflects that the claim was re-certified to the Board prior to affording the appellant a videoconference hearing.  Accordingly, a remand to the RO for the requested videoconference hearing is again warranted.

Thereafter, in September 2017, the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 USC 1318 were also certified to the Board.  The appellant has requested a hearing with regard to these issues as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a videoconference hearing with a Veterans Law Judge.  The appellant should be notified of the date, time and location of the hearing.  Once the hearing is conducted, or in the event the appellant cancels the hearing request or fails to report for the hearing, return the case to the Board.

The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

